Citation Nr: 1409701	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated 10 percent disabling prior to September 10, 2009, and 30 percent disabling since September 10, 2009.  

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling.  

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling.  

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling.  

6.  Entitlement a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now rests with the Detroit, Michigan RO.  

In July 2011, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain current VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2013).  The Veteran asserts in his VA Form 9 and at the July 2011 hearing, that his diabetes mellitus and associated peripheral neuropathy have deteriorated since his last examination and/or the beginning of the appeal period.  The Veteran's most recent diabetes examination was in 2008 and peripheral neuropathy examination was in 2010; thus the examinations are over 5 and 3 years old, respectively.  The Board finds more current examinations are necessary.

Furthermore, during his hearing, the Veteran expressed that he was being treated by neurologist.  The most recent private medical records associated with the claims file are dated in 2009.  On remand, recent private medical records should be obtained and associated with the record.  

The issue of entitlement to TDIU is inextricably intertwined with the above issues and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.

2. Further, ask the Veteran to authorize VA to obtain any outstanding private treatment records relevant to his claims to include records from his neurologist after 2009.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  Notice must be provided if the records cannot be obtained.  The Veteran must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and extent of his diabetes mellitus, type II and his bilateral upper and lower peripheral neuropathy.  The claims folder is to be made available to the examiner for review.  In accordance with the latest worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of all related disabilities.  The examiner must address whether due to the Veteran's diabetes alone he must avoid strenuous occupational and recreational activities.  A complete rationale for any opinion expressed must be provided.

4. Thereafter, the RO must readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


